Citation Nr: 1332825	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  06-37 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right upper extremity neurological disability.  

2.  Entitlement to service connection for a cervical spine disability.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from March 1973 to February 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2006 and October 2006 decisions of the Jackson, Mississippi, Regional Office (RO).

The June 2006 decision also denied the right upper extremity service connection claim.  

The October 2006 decision declined to reopen the cervical spine disability service connection claim, denied in a final May 2005 decision.  The claim was reopened in the November 2010 Board decision.

Based on the evidence and to most accurately reflect the benefits sought, the claims have been recharacterized on the title page.  

In June 2007, the Veteran testified at a hearing before a Decision Review Officer (DRO); the transcript is of record.

The Board remanded the appeal in November 2010, September 2011, and May 2013.

As indicated in the prior Board remand of the appeal, the issue of entitlement to a total disability evaluation, based on individual unemployability, due to service-connected disabilities (TDIU) has been raised by the Veteran's statements during an October 2011 VA examination, but this issue has not  been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The May 2013 Board remand instructed the examiner to provide an etiological opinion related to the claimed cervical spine disability  "specifically ruling in or excluding a diagnosis of C3-C6 herniated nucleus pulpous causing mild spinal stenosis and an upper right extremity neurological condition."  The June 2013 VA examiner failed to comply with this directive and this must occur prior to adjudication.   VA treatment records dated since July 2013 must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's cervical spine and right upper extremity conditions, dated since July 2013.  Any negative response must be in writing and associated with the claims folder.

2.  Upon completion of the aforementioned development, return the clam file to the examiner who performed the June 2013 VA orthopedic examination, or other suitably qualified medical professional.  

The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to diagnose all cervical spine and right upper extremity pathology, if any is present, specifically ruling in or excluding a diagnosis of C3-C6 herniated nucleus pulpous causing mild spinal stenosis and an upper right extremity neurological condition.  

Then, the examiner must opine whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed condition:

(A) had its onset in-service or within one year of separation; or

(B) is related to the Veteran's period of military service, including an in-service motor vehicle accident; or

(C) was caused by any service-connected disability; or

(D) is aggravated by any service-connected disability.  

The provided examination report must reflect consideration of both the medical and lay evidence of record, and set forth a complete rationale for all findings and conclusions.  

3.  Then, readjudicate the matters on appeal.  If either of the benefits sought remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



